                 Case 1:19-cr-00206-SKO Document 15 Filed 08/03/20 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                   IN THE UNITED STATES DISTRICT COURT

 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           Case No.: 1:19-CR-00206-SKO-SAB

11                 Plaintiff,                            JOINT MOTION FOR THE DEPOSIT OF
                                v.                       FUNDS INTO THE COURT’S DEPOSIT FUND;
12                                                       AND ORDER THEREON
     JOSE RODRIGUEZ LARA,
13                                                       [No Hearing Requested]
                   Defendant.
14

15

16          Plaintiff United States of America and Defendant Jose Rodriguez Lara, through his authorized
17 representatives (the “Parties”), hereby move for an order authorizing Mr. Rodriguez-Lara to deposit a

18 total of $40,099 into the Court’s Deposit Fund. The Deposit represents the $25 special assessment due

19 in the case and the $40,074 agreed upon restitution owing to the United States.

20          This Motion is based on the following grounds:
21          1.       On September 20, 2019, the United States Attorney filed an Information charging Mr.
22 Rodriguez with one count of theft of government property in violation of 18 U.S.C. § 641, a

23 misdemeanor.

24          2.       Mr. Rodriguez signed a plea agreement and, on October 15, 2019, entered a plea of guilty
25 consistent with that agreement. Pursuant to the plea agreement, Mr. Rodriguez agrees to pay a $25

26 special assessment and $40,074 in restitution to the United States.
27          3.       On June 18, 2020, an initial sentencing hearing was conducted before the Honorable
28 Stanley A. Boone, and the defendant stated that he wished to begin making payments toward restitution



30
                 Case 1:19-cr-00206-SKO Document 15 Filed 08/03/20 Page 2 of 3

 1 prior to final judgment. The Court responded that it would give the defendant additional time to make

 2 such payments and continued judgment and sentencing to August 6, 2020, at 10:00 a.m.

 3          The Parties thus agree that:

 4          1.       Defendant Jose Rodriguez Lara, shall deposit all or a portion of $40,099 into the Deposit
 5 Fund of the Court at least seven days prior to the date of judgment and sentencing in this case.

 6 Defendant may make his payment(s) by a single check or by multiple checks, one for the $25 special

 7 assessment and the other(s) for the $40,074 restitution amount.

 8          2.       Mr. Rodriguez shall make the check(s) payable to the Clerk of Court, state his name and
 9 case number on the check and mail or deliver the payment(s) to the Clerk’s office at 2500 Tulare Street,

10 Room 1501, Fresno, CA 93721.

11          3.       The Deposit shall remain in the Court’s Deposit Fund until final judgment is entered in
12 the case or upon further order by this Court.

13

14                                                         Respectfully submitted,

15 FOR THE UNITED STATES:                                 McGREGOR W. SCOTT
                                                          United States Attorney
16
     Dated: June 18, 2020
17
                                                   By:    /s/ Robert J. Artuz
18                                                        ROBERT J. ARTUZ
                                                          Special Assistant United States Attorney
19

20
     FOR DEFENDANT:
21
     Dated: June 18, 2020
22
                                                   By:    /s/ Cristobal Perez
23                                                        CRISTOBAL PEREZ, counsel for
                                                          Defendant JOSE RODRIGUEZ LARA
24

25

26
27

28

                                                         2
30
                 Case 1:19-cr-00206-SKO Document 15 Filed 08/03/20 Page 3 of 3

 1                                                   ORDER

 2          The Court, having reviewed the court files and the Parties’ Joint Motion for Deposit of Funds

 3 into the Court’s Deposit Fund, and good cause appearing therefrom, hereby GRANTS the Motion.

 4 Accordingly, IT IS ORDERED that:

 5          1.       Defendant Jose Rodriguez Lara shall PAY, at least seven days prior to the date of

 6 judgment and sentencing in this case, all or a portion of $40,099 to the Clerk, United States District

 7 Court, via a cashier’s check or money order.

 8          2.       The Clerk shall promptly DEPOSIT the defendant’s deposit(s) into the Court’s Deposit
 9 Fund.

10          3.       Defendant’s deposit shall not be disbursed until entry of judgment in this case or upon
11 further order of this Court. Upon entry of final judgement, Defendant’s deposit shall first be disbursed

12 to the Court’s mandatory special assessment of $25 and the remainder shall be disbursed toward

13 restitution.

14

15 IT IS SO ORDERED.

16 Dated:        August 3, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                          3
30
